Citation Nr: 1707658	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO. 12-20 782A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an initial increased disability rating in excess of 30 percent prior to May 6, 2015, and in excess of 70 percent from May 6, 2015, for major depressive disorder (previously evaluated as adjustment disorder).

2. Entitlement to a rating in excess of 40 percent prior to June 14, 2012, and in excess of 60 percent from June 14, 2012, for interstitial cystitis and hypertonic overactive bladder. 

3. Entitlement to an increased disability rating in excess of 20 percent for a right plantar fasciitis.

4. Entitlement to an increased disability rating in excess of 10 percent for a left knee disability status post lateral release. 

5. Entitlement to an increased disability rating in excess of 10 percent for a right knee disability status post arthroplasty with lateral release.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to October 1999. 

This matter comes to the Board of Veterans' Appeals (Board) from decisions dated in March 2011, October 2011, May 2012, July 2012, and September 2012 by the Regional Office (RO) in Fort Harrison, Montana. Jurisdiction over the Veteran's claims was subsequently transferred to the RO in Muskogee, Oklahoma.

The issues of service connection for a mid and low back disability, a skin disorder, and erectile dysfunction; entitlement to increased ratings for right plantar fasciitis, an adjustment disorder, and interstitial cystitis; and entitlement to total disability rating based upon individual unemployability by reason of service-connected disabilities (TDIU) were previously remanded by the Board for further development in January 2015. With the exception of the issue of entitlement to an increased disability rating for right plantar fasciitis, as will be discussed further in the REMAND section, such development was undertaken, and the case is returned to the Board for further consideration. See Stegall v. West, 11 Vet. App. 268 (1998).

Following development instructed by the Board remand, a February 2016 Decision Review Officer Decision granted service connection for lumbar myelopathy (claimed as lower and middle back condition); irritant dermatitis and folliculitis (claimed as a skin disorder); erectile dysfunction; and TDIU. Since this grant constituted a full grant of the benefits sought on appeal, these claims are no longer in appellate status. AB v. Brown, 6 Vet. App. 35, 39 (1993).

Additionally, the issue of an increased disability rating for major depressive disorder (previously evaluated as acquired psychiatric disorder diagnosed as adjustment disorder with anxiety and depression to include symptoms of sleep impairment and mild memory loss) was increased to 70 percent, effective May 6, 2015. The issue of urinary frequency and nocturia due to interstitial cystitis and hypertonic overactive bladder was increased to 60 percent, effective June 14, 2012. Since these grants did not constitute a full grant of the benefits sought on appeal, these claims remain for appellate review. Id.

In January 2015, the Board denied an earlier effective date than June 14, 2012, for the assignment of 30 percent for a scar on the right upper lip due to basal cell carcinoma; an increased disability rating in excess of 30 percent for a scar on the right upper lip due to basal cell carcinoma; an increased disability rating in excess of 10 percent for the right knee disability, and an increased disability rating in excess of 10 percent for the right knee disability. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).

In March 2015, the Court issued a Memorandum Decision affirming the Board's decision denying an increased rating in excess of 30 percent or an effective date earlier than June 14, 2012, for scar on the right upper lip due to basal cell carcinoma. However, the Court vacated the Board's decision denying an increased rating in excess of 10 percent for the left and right knee disabilities and remanded it to the Board for further proceedings consistent with the Court's decision. Therefore, the issues of entitlement to an increased disability rating in excess of 10 percent for a left knee disability status post lateral release and entitlement to an increased disability rating in excess of 10 percent for a right knee disability status post arthroplasty with lateral release remain before the Board.

The issues of entitlement to an increased disability rating in excess of 20 percent for a right plantar fasciitis; entitlement to an increased disability rating in excess of 10 percent for a left knee disability status post lateral release; and entitlement to an increased disability rating in excess of 10 percent for a right knee disability status post arthroplasty with lateral release are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to March 7, 2015, the Veteran's service-connected major depressive disorder approximated occupational and social impairment with reduced reliability and productivity due to such symptoms as depression, chronic sleep disturbance, nightmares, anxiety, memory deficits, irritability and anger, avoidance behaviors, social isolation, difficulty concentrating, feelings of detachment, and decreased interest in activities. Occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships was not demonstrated.

2. Resolving all reasonable doubt in the Veteran's favor, since March 7, 2015, the Veteran's major depressive disorder has been productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

3. The preponderance of the evidence shows that during the entire period of appeal, the Veteran's major depressive disorder does not more nearly approximate disability analogous to total occupational and social impairment.

4. Prior to April 9, 2012, the Veteran's service-connected interstitial cystitis and hypertonic overactive bladder did not require wearing of absorbent materials; or daytime voiding interval less than one hour, or; awakening to void five or more times per night.

5. Resolving all reasonable doubt in the Veteran's favor, since April 9, 2012, interstitial cystitis and hypertonic overactive bladder has been manifested by a wearing of absorbent materials which must be changed more than 4 times per day.

CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 30 percent for major depressive disorder prior to March 7, 2015, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Codes 9434 and 9411 (2016).

2. With resolution of all reasonable doubt in favor of the Veteran, the criteria for an initial rating of 70 percent for major depressive disorder, and no higher, have been met since March 7, 2015. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Codes 9434 and 9411 (2016).

3. Prior to April 9, 2012, the criteria for a rating in excess of 40 percent for interstitial cystitis and hypertonic overactive bladder have not been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 4.1-4.14, 4.115a, 4.115b, 4.124a, Diagnostic Code 7512 (2016).

4. With resolution of all reasonable doubt in favor of the Veteran, the criteria for a rating of 60 percent for interstitial cystitis and hypertonic overactive bladder, and no higher, have been met from April 9, 2012. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.115a, 4.115b, 4.124a, Diagnostic Code 7512 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159 (b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Here, the RO sent correspondence in January 2011 and March 2012 that informed the Veteran of what evidence was needed to establish the benefit sought, of what VA would do or had done, and of what evidence the Veteran should provide. In addition, the letters informed the Veteran of how effective dates are assigned. The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claims, with an adjudication of the claims by the RO subsequent to receipt of the required notice. There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006). Thus, VA has satisfied its duty to notify the Veteran. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims for the benefits sought unless no reasonable possibility exists that such assistance would aid in substantiating the claims. This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

VA has also done everything reasonably possible to assist the Veteran with respect to his claims for benefits, such as obtaining medical records and providing the Veteran with VA examinations in April 2010, March 2012, April 2012, June 2012, July 2012, and May 2015. Given the foregoing, the Board finds that VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims.

The Board also finds there has been substantial compliance with its January 2015 remand directives, as a contemporaneous VA examination was conducted and additional records were obtained. The Board points out that the Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance." See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268 (1998), violation when the examiner made the ultimate determination required by the Board's remand.) Based on the foregoing, the Board finds that the VA Appeals Management Center substantially complied with the mandates of its remand. See Stegall, supra (finding that a remand by the Board confers on an appellant the right to compliance with its remand orders). Therefore, in light of the foregoing, the Board will proceed to review and decide the claims based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2016).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007). Importantly, the Board notes that the Veteran is represented in this appeal. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006). The Veteran has submitted argument and evidence in support of the appeal. Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected. Consequently, the duty to notify and assist has been satisfied as to the claims now being finally decided on appeal. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. The Merits of the Claims

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1. Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work. 38 C.F.R. § 4.2. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). It is also noted that staged ratings are appropriate for any increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology. Any change in a diagnostic code by VA must be specifically explained. Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

It is possible for a veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2016) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

The Board has thoroughly reviewed all the evidence in the appellant's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant. Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value. When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Each of the Veteran's appeals will be addressed in turn.

Major Depressive Disorder

The Veteran's acquired psychiatric disorder was initially assigned a 30 percent disability rating prior to May 6, 2015, and a 70 percent rating thereafter, under Diagnostic Code 9434, as Major Depressive Disorder. 38 C.F.R. § 4.130 (2016). Major Depressive Disorder is evaluated under the General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130 (2016). The diagnostic criteria set forth in The American Psychiatric Association: Diagnostic And Statistical Manual Of Mental Disorders, (4th ed. 1994) (DSM- IV) for mental disorders have been adopted by the VA. 38 C.F.R. § 4.125 (2016). 

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130 (2016). 

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013). Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment. Id. 

When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability. 38 C.F.R. § 3.102 (2016); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam). 

The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. Higher scores correspond to better functioning of the individual. The Board notes that GAF scores are not included in the most recent American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V).

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

It is important to note that a GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32). A GAF score is highly probative because it relates directly to the Veteran's level of impairment and social and industrial adaptability. Massey v. Brown, 7 Vet. App. 204, 207 (1994). Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The Veteran's claim for entitlement to service connection for an acquired psychiatric disorder diagnosed as adjustment disorder with anxiety and depression (to include symptoms of sleep impairment and mild memory loss) was granted with an evaluation of 30 percent, effective February 6, 2012. A November 2012 Statement of the Case continued the 30 percent rating. The Veteran submitted a Substantive Appeal the same month. Following a January 2015 remand, the Veteran was afforded a VA examination in May 2015. A February 2016 Decision Review Office Decision granted a 70 percent disability rating, effective May 6, 2015. Therefore, the Board will review each period of appeal.

Prior to March 7, 2015

Turning to the evidence of record, the Veteran was initially treated for his mental health condition in June 2010 at a VA medical facility where he reported anxiety and insomnia. He stated he was employed by the post office for many years following his separation from service but retired in the fall of 2009. He stated he experiences "much less stress" as he is no longer employed and does not feel depressed but had chronic irritability. He denied cognitive and thinking problems, impulsivity, inattention, and disturbance in behavior. The Veteran denied suicidal ideation. He was cooperative with appropriate affect/mood. His thought/speech was linear, logical, with normal rate and tone; thought content was based in reality with no delusional content; he was oriented to person, place, and time; insight was intact; and he was not a risk to himself or others. The VA health care provider noted, "[d]espite his rumination on negative events in his life, [the Veteran] states '[p]eople like me' and describes himself as life of the party. He says he has a wonderful home life and daughter." 
 
In an October 2010 VA rheumatology consult, the Veteran's treatment for depression was noted, and treatment provider observed that the Veteran "laughs and snorts but gives an impression of being fundamentally unhappy and depressed." The Veteran stated he does not have any hobbies or friends. He stated he thought he may be clinically depressed due to chronic pain. 

According to a November 2011 VA treatment record, the Veteran reported symptoms of anger and irritability with good response to Citalopram but increased anxiety on Bupropion. He stated he was not interested in therapy to treat his anxiety. There was no history of suicide attempts or ideation. He stated he did not feel depressed and his chronic irritability was decreased. He reported experiencing anxiety mostly at night when he lies down to go to bed. He denied cognitive and thinking problems; oppositional/antisocial behavior; was not a danger to himself or others; was appropriately dressed ; had a cooperative attitude; appropriate affect/mood; thought and speech form was linear, logical, normal rate and tone; thought content was reality based with no delusional content; orientated was intact to person, place, and time; insight was intact; and he was not a risk to himself or others. 

In April 2012 the Veteran was afforded a VA examination where he was assigned a diagnosis of adjustment disorder with anxiety and depression and a GAF score of 55. The VA examiner indicated the Veteran's level of occupational and social impairment caused occasional decrease in work, efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation. The Veteran reported that he and his current wife had been married for twenty years. The examiner found him to be psychologically capable of all activities of daily living. He is able to prepare meals, do housework, or run errands if his physical condition permits. Socially he had been very isolated in the last five to six years since the onset of his physical problems and had become more impatient with people, less tolerant, and found interpersonal interactions mentally exhausting. 

The Veteran's symptoms included depressed mood; anxiety; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; disturbances of motivation and mood. The VA examiner determined the Veteran was capable of managing his financial affairs. The VA examiner also determined that the Veteran's adjustment disorder was most likely caused by his service-connected disabilities as the "lack of psychological treatment prior to the onset of his physical problems combined with the deterioration in his quality of life, which is a common precipitant of depression and anxiety." The VA examiner noted that the Veteran was "quite upset" over the number of discrepancies between information found in the medical records and his self-reports. The Veteran believed the medical records were inaccurate. 

According to an April 2012 statement, the Veteran stated that when he conducted errands he was "filled with physical chronic pain... On those trips, I am abrupt, appear sullen, un-interested in making small talk, intolerant, and generally what one would consider a real bastard; and this embarrasses me." The Veteran further stated he has "no desire or interest in interacting with people I don't know and have not attempted to establish a new friendship in years. I intentionally keep acquaintances at 'arms length.' Anything less would take away from the energy and effort required to deal with my chronic pain and mental frustration. Extended personal interaction with friends I have known for years leaves me irritable, put off, and places me in situations where[,] if need be, I abruptly end the conversation and either walk away or curtail the call." The Veteran further stated "[i]t is a rarity for me to attend a public function or event and will do so only when absolutely necessary to meet basic social obligations. Simply put, it takes too much out of me, leaves me feeling mentally and physically drained, and I don't enjoy being there anyway." Ultimately, the Veteran stated he is "no longer able to work efficiently or perform occupational tasks."

Furthermore, a statement from the Veteran's wife, dated April 2012, reiterated the Veteran's symptoms of anxiety, depression, sleep disorder, and mild memory loss. The Veteran's use of medication did not seem helpful and he was "constantly anticipating, tense, or waiting for something to happen." The Veteran's primary way to handle his depression was to shut down. He avoided conversations with her or disassociated. She stated they no longer have a social life. She stated the Veteran's use of clonazepam helped calm him at night so he was able to sleep but his sleeping pattern was so erratic she was not sure when he will fall asleep or wake up. Furthermore, the Veteran has been forgetful in the past few years. She had to leave him notes listing tasks requiring his attention but the Veteran sometimes "forgets, in whole or part, conversations from only a day or two previous and then is insistent they never occurred."

In July 2012, a VA examiner opined that the Veteran's psychological condition imposed some limitations to his ability to perform the sedentary and non-sedentary tasks associated with employment but his primary obstacles to work are his physical problems. The VA examiner noted "[p]sychologically, [the Veteran] is able to communicate, remember, follow instructions, use judgement, show insight, and think abstractly. He does experience a reduced tolerance for stress and become irritable at times. Thus, he would be able to perform work that did not require sustained concentration or high tolerance for stress. Working with others is not precluded, but should be limited." 

According to a VA treatment record, dated September 24, 2014, the Veteran was admitted to the VA emergency room for treatment for a wound on the right lower extremity. He stated he was "drinking whiskey steadily all morning due to issues with pain." The Veteran stated he was frustrated. He stated he was not suicidal or homicidal but "used a figure of speech to express his desire for pain medication and frustration with his [primary care provider] for not giving him the medications that he has requested." He stated he was in a "very committed loving relationship with his wife, and he would never harm himself or others." 

On September 29, 2014, the Veteran underwent a psychiatric consultation in the emergency room. He stated he "need[ed] something for [his] pain." The reason for psychiatric consultation was noted as behavioral control while in the emergency room, potential management for anxiety and depression secondary to reported back pain, and request for pain management. The Veteran's speech was clear, loud and argumentative but speech was without stutter, slurring, or a receptive or expressive dysphasia. His mood was depressed and anxious; attention span and concentration was good; sentence structure was intact; general fund of knowledge was reasonable; he was oriented to time, place, person, and circumstances, remote and recent memory was good; insight and judgement was fair; there was no presence of auditory and visual hallucinations; there was no evidence of tangential thinking or loose associations; and he denied suicidal and homicidal ideation, intent, and plan. The Veteran's appetite was good, but sleep was difficult but without nightmares or night terrors. The Veteran's present alcohol use was significant, allegedly to control pain along with cannabinoids. The Veteran was diagnosed with adjustment disorder with mixed features, alcohol intoxication and cannabinoid abuse. 

In September 30, 2014, the Veteran underwent a comprehensive evaluation and initial treatment plan at the VA medical center, where his symptoms included anxiousness and agitation. He denied mania but was noted to have dysthymia associated with pain and opioid use. There was no presence of obsessive compulsive disorder or panic. There were no positive or negative symptoms of schizophrenia, and he was noted to be without auditory or visual hallucinations. The Veteran's appetitive was good, sleep was interrupted secondary to pain, and his energy level was reasonable. The Veteran denied suicidal and homicidal ideation or plan. A mental status examination stated that once the Veteran was sober, he was more coherent with clear speech, but was restless, agitated, and anxious, and goal focused on the need for pain medication. The Veteran's comprehension was good; orientation was intact times four; speech did not include slurring, stutter, receptive or expressive dysphasia; mood and affect was agitated, anxious, and depressed; thought process, delusion, and memory were reasonable when more sober; intelligence and abstraction ability were within normal limits; and there was no risk for wandering. The Veteran was diagnosed with alcohol intoxication, cannabinoid abuse, and adjustment disorder with mixed emotions. The GAF score was 45. 

In November 2014, the Veteran underwent a VA psychiatric outpatient session where a mental status examination did not reflect any changes from the prior examination.

On January 22, 2015, the Veteran presented to VA Medical Center stating he was experiencing uncontrollable pain. He was described as "tearful, moaning at times, covering face with hands, states is unable to sit, stood leaning against exam table... [s]pontaneous/rambling speech, contradicts self at times, states has uncontrolled pain (RA), then states 'don't know what is causing pain.'" He was evaluated by the emergency department for substance abuse counseling and reported taking narcotics that morning. The Veteran reported he believed some of his symptoms were due to taking Gabapentin and was being weaned off by his physician. He stated he was not suicidal or homicidal. He expressed desire to be admitted for alcohol detox. The record indicates the Veteran was "minimally cooperative but very pleasant, self care good, eye contact good, posture slouched, gait impaired by both pain and intoxication, some anxious tremor about his hands none in feet or mouth, speech articulation fluent and clear w/minimal slur, thoughts organized, goal directed, mood extremely labile, affect congruent, insight and judgment poor."

On January 23, 2015, the Veteran's mental status examination reported his appearance was healthy; behavior was appropriate; speech was relaxed; mood was anxious; affect was appropriate; perceptions were appropriate; thought process was within normal limits; thought content was within normal limits; no suicidal ideation, or plan; cognitive immediate recall was intact; judgement was intact; recent and remote memory was intact; concentration was intact; the Veteran was oriented to person, place, time, and circumstance; and his intelligence was intact. 

At a VA mental health peer support group that same day, the Veteran's general appearance was adequate; affect was appropriate to content, depressed, flat but appeared interested. He had active participation but was restless, lethargic, sleepy, and only responded to direct questions. He was able to follow verbal direction.

On January 24, 2015, the Veteran expressed interest in staying inpatient to finish his alcohol detox. He was adequately groomed, appeared anxious, speech was slightly pressured, thought process was linear, denied hallucinations or delusions; insight was fair; and judgment was intact.

At a mental status examination that same day, it was noted the reason for his admission was alcohol detox. The Veteran's appearance was tense in posture but well groomed; he was depressed but without suicidal or homicidal ideation or auditory or visual hallucinations. He reported his depression at a 10 and stated it came from the anxiety. He reported his anxiety and pain was at a 10. He stated he was not angry. His speech was normal, mood irritable; affect was flat, perception was appropriate; thought process was goal directed within normal limits; thought content had preoccupations; and no suicidal ideation, plan, or past attempts. 

On January 25, 2015, his appearance was healthy, well groomed, and comfortable There was no indication of suicidal or homicidal ideation and no auditory or visual hallucination. He rated his depression at a 8, anxiety at a 5, but with no anger and no feelings of hopelessness, but complained of back pain at an 8 and said his back was "killing him." He states his medications were not helping but reported he did sleep last night. The Veteran's behavior was appropriate, speech was normal, mood was appropriate. His affect was blunted; perceptions were appropriate; thought process was goal directed and within normal limits; and thought content was with preoccupations. 

On January 29, 2015, the Veteran was discharged as he stated he was ready and had a better management of his pain. He was alert and oriented to time, place, and person; speech was appropriate in rate, volume, articulation, and coherence; thought processes were goal directed and logical; and associations were intact. There was no evidence of hallucinations or delusions and no evidence of suicidal or homicidal thoughts or plans. His judgement and insight was good; attention and concentration were adequate; vocabulary was appropriate; affect was appropriate; and mood was euthymic.

According to a February 2015 VA mental health note, the Veteran's pain management was improved though the use of medication. The Veteran's speech was clear, without stutter, slurring, or a receptive or expressive dysphasia. His mood was depressed and anxious; affect and mood was dysthymic with minimal anxiety; attention span and concentration was good; sentence structure was intact; general fund of knowledge was reasonable; he was oriented to time, place, person, and circumstances; remote and recent memory was good; insight and judgement was fair; there was no presence of auditory and visual hallucinations, tangential thinking, or loose associations; and the Veteran denied suicidal and homicidal ideation, intent, and plan. The Veteran's appetite was good, sleep was difficult but without nightmares or night terrors, and alcohol use was not present.

Throughout the period of appeal prior to March 7, 2015, the Veteran's symptoms are substantially similar to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). Throughout this period, the Veteran demonstrated the ability for self-care and recognizing his alcohol use. He displayed depressed mood and anxiety, along with chronic sleep impairment and mild memory loss, but these did not prevent him from the normal functions of everyday life. 

Furthermore, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the evaluation issue; rather, they must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned). See 38 C.F.R. § 4.126 (a).
In this case, the Board finds that the Veteran's lowest GAF score was 45, which was reported on one occasion (September 30, 2014). The Board reiterates that the Veteran's assigned GAF score is not dispositive of the evaluation and must be considered in light of the actual symptoms of his disorder. In this case, the Board has found that the Veteran's symptomatology during the appellate period, as discussed above, is appropriately compensated by the 30 percent rating already assigned. Although a GAF score of 45 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job), overall, during this period of appeal, the severity, frequency, and duration the Veteran's symptoms do not represent a 50 percent demonstrating occupational and social impairment with reduced reliability and productivity. Vazquez-Claudio, 713 F.3d at 114.

Prior to March 7, 2015, the Veteran's symptoms are not more accurately described by the 50 percent criteria of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

The Board further recognizes that while the Veteran was treated at an inpatient VA medical facility (due to an injury to his right lower extremity, alcohol detox, and pain management) the mental health assessments have all indicated the Veteran's attention span and concentration was good; he was oriented to time, place, person, and circumstances; remote and recent memory was good; insight and judgement was fair; there was no presence of auditory and visual hallucinations; and no presence of suicidal or homicidal ideation.

Throughout this period, the Veteran showed no difficulty in understanding complex commands, and did not demonstrate serious impairment to his short- or long-term memory. His judgment and capacity for abstract thinking were generally found to be fair to good, and while he had slight disturbances to motivation and mood, they did not affect his daily functioning. The Veteran also showed capacity for stable social relationships with family, especially his wife and daughter, although he had a loss of interest or enjoyment in activities.

The Board also considered the Veteran's entitlement to a higher 70 or 100 percent disability rating. There is no indication of occupational and social impairment with deficiencies in most areas or total occupational and social impairment, as would be required by either higher rating. For most of the appeal period prior to March 7, 2015, there is no evidence of suicidal ideation. There is no evidence of obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or inability to establish and maintain effective relationships. The record also lacks any evidence of gross impairment in thought processes and communication or persistence danger of hurting self or others; nor are there persistent delusions and hallucinations, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives or his own name. The evidence as shown above does not show the level social and occupational impairment as contemplated by the 70 or 100 percent schedular evaluations.

For all the foregoing reasons, the Board finds that the Veteran's service-connected major depressive disorder does not warrants a disability rating in excess of 30 percent prior to March 7, 2015. 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9434. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim for a rating higher than 30 percent for this portion of the appeal period, that doctrine is not applicable. See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

From March 7, 2015

On March 7, 2015, the Veteran was admitted to the emergency room where "[h]e appear[ed] intoxicated and [was] requesting for his family members to 'shoot me in the head.' [The] Veteran had been treated recently in [January] 2015 for Suicidal and alcohol abuse via inpatient psych[iatric] stay. [The] Veteran refuses to discuss any outpatient options and refuses any care. He states he just wants to die." He was admitted on this day. 

According to a March 11, 2015, VA mental health note, the Veteran was alert, coherent, and cooperative. His speech pattern is clear, without stutter, slurring or a receptive or expressive dysphasia. His memory for recent and remote events continued to appear to be intact. The Veteran's cognition appears to be reasonable under the circumstances; affect is depressed with moderate anxiety; there was no overt agitation; and judgment and insight are compromised with regard to his dealing with his alcohol related issues /consumption pattern. Furthermore, he was oriented to time, place, person and circumstances; there was no apparent tangential thinking; no clinical indication of auditory or visual hallucinations; no clinical indication that the Veteran was a danger to himself, others or property; and the Veteran denied that there was any suicidal or homicidal ideation present.

On May 6, 2015, the Veteran was afforded a new VA examination disability benefits questionnaire, where a diagnosis of recurrent and severe major depressive disorder was confirmed. The VA examiner determined that the Veteran's disorder resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood. The Veteran's symptoms included depressed mood; anxiety; mild memory loss, such as forgetting names, direction or recent events; flattened affect; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work-like setting; suicide ideation; and impaired impulse control, such as unproved irritability with periods of violence. The Veteran was able to manage his financial affairs. The VA examiner noted the Veteran was open and cooperative throughout the interview but was extremely sad and depressed. The Veteran reported feeling helpless and hopeless much of the time. He denied current suicidal ideation. The VA examiner stated that although the Veteran has suicidal ideation in the past, he denied current suicidal ideation and did not consider the Veteran in current imminent or increased risk.

Based on the above evidence of record, the Board finds that as of March 7, 2015, it is clear that the Veteran's symptoms caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking, and/or mood caused by symptoms of depressed mood; anxiety; suspiciousness; panic attacks more than once a week; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; impairment of short- and long-term memory; suicidal ideation; obsessional rituals which interfere with routine activities; persistent danger of hurting self or others; and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene. Namely, the Board notes that according to the March 7, 2015, VA treatment record, the Veteran was admitted to the VA inpatient facility as he was suicidal. Although the Veteran reported that he was hospitalized in January 2015 as he was suicidal, there is no indication within the treatment records that this was the case. Rather, as discussed above, the January 2015 inpatient treatment was for pain management and alcohol detox, not for psychiatric symptomatology.

A review of treatment noted during the period beginning March 7, 2015, and continuing thereafter demonstrated that the Veteran's service-connected major depressive disorder is more appropriately rated as 70 percent disabling from this date. A higher, 100 percent, rating is not warranted, however, because the evidence does not demonstrate total social and occupational impairment at any time. His behavior has not been grossly inappropriate, thought process and communication have not been not grossly impaired, and there have been no hallucinations. He has been able to perform daily activities without disorientation. Furthermore, although the Veteran has displayed suicidal ideation, it is not persistent, as the May 2015 VA examiner determined. 

According to the May 2015 VA PTSD disability benefits questionnaire, the VA examiner specifically determined the Veteran had occupational and social impairment with occupational and social impairment with deficiencies in most areas. The Veteran's symptoms included depressed mood, anxiety, mild memory loss, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, suicidal ideation, and impaired impulse control.

In light of the evidence outlined above, the preponderance of the above evidence demonstrates that the Veteran is not entitled to the maximum disability evaluation of 100 percent from March 7, 2015. As already noted, a 100 percent disability rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130. As discussed above, the Veteran's symptoms do not approximate the level of symptomatology contemplated by the symptoms listed in the criteria for a 100 percent schedular evaluation from March 7, 2015. Thus, a 70 percent rating is awarded for the period from March 7, 2015 to May 5, 2015, and continued thereafter.

The medical evidence of record establishes that the Veteran suffers from occupational and social impairment with deficiencies in areas such as work, family relations, judgment, thinking, and mood. The level of symptomatology that leads to occupational and social impairment with deficiencies in many areas of life is reflected by a 70 percent disability evaluation. Id. A 100 percent disability evaluation, on the other hand, requires total occupational and social impairment. Id. While the record clearly reflects social and occupational impairment in this case, the Veteran reported that he does still maintain a relationship with his wife and daughter. This demonstrates that the Veteran does not suffer from total social impairment. 

In reaching the above conclusions, the Board is not suggesting that the Veteran does not suffer from significant occupational and social impairment. However, the 70 percent disability evaluation is meant to compensate the Veteran for such symptomatology, to include an inability to establish and maintain effective relationships. 38 C.F.R. § 4.130. As such, the Veteran's symptomatology is more appropriately represented by the current 70 percent disability evaluation, rather than the highest available rating of 100 percent from March 7, 2015. 

Interstitial Cystitis and Hypertonic Overactive Bladder

The Veteran's service-connected interstitial cystitis with hypertonic overactive bladder is rated as 40 percent prior to June 14, 2012, and 60 percent thereafter in accordance with 38 C.F.R. § 4.115, Diagnostic Code 7512. A 40 percent evaluation is warranted for requiring the wearing of absorbent materials which must be changed 2 to 4 times per day; or daytime voiding interval less than one hour, or; awakening to void five or more times per night. Id. A 60 percent evaluation is warranted for requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day. Id.

The Veteran underwent a VA examination in April 2010 where he stated his urinary frequency began in 1999 and his current symptom was urinary frequency as often as forty times a day. He stated with new treatment he is voiding twenty times a day. He reported nocturnal voiding as eight to twelve times. He denied hesitancy but reported a slow stream and some dysuria which has improved with treatment. He denied incontinence but admitted some staining on his shorts from time to time. He stated no pads or absorbent material was being used. 

In March 2012, the Veteran was afforded a VA skin examination where he reported that he "started having urine leaking about 2010 while he was still working. He would take a change of underwear to work. Once he stopped working it was easier to change underwear as needed. About 5-6 months ago he noted constant wetness and started developing a mild rash. He started changing underwear more often and that kept the rash subsided somewhat." 

On April 9, 2012, the Veteran reported to his VA primary care physician that he changes his absorbent pads six to eight times a day. 

In an April 2012 email to a separate VA treatment provider, the Veteran stated, "[m]y bladder spasms returned immediately with no decrease in the volume of urine or number of times I have to change the absorbent pads. The spasms were as before; quite painful and again almost constant but am willing to try something else if you have another idea."

In May 2012, the Veteran stated he was prescribed pads by a primary care provider at the VA medical center for his urinary frequency and incontinence. He stated when he is at home he changes his pad three to four times a day but when he is away from his home he changes his pad seven to eight times a day since he does not always have accessibility to the restroom. 

In June 14, 2012, the Veteran underwent a VA general medical examination where the Veteran reported he is current "doing instillations every [two] weeks along with an oral medication. He no longer experiences the spasms. He claims needing to use the bathroom '40 or 50' times a day and '3-4' times at night. He changes absorbent pads '7-8' times daily." The VA noted the Veteran did have a voiding dysfunction due to his interstitial cystitis. He required the use of absorbent material which must be changed more than four times per day. The Veteran had voiding dysfunction that caused daytime voiding intervals less than one hour and nighttime awakening to void five or more times. 

Following the examination, the VA examiner provided the following determination:

Veteran made a point today to go to the restroom several times during the exam. This behavior was not noted on the two previous exams performed by this examiner and was felt to be for the benefit of this examiner. It is felt that the statement by the veteran that he has to urinate "40-50" times a day is inaccurate. The [V]eteran states that the spasming is gone with the use of the instillations. It is the spasming that causes patients with interstitial cystitis to need frequent trips to the restroom. With the resolution of the spasming, the need to use the restroom should be closer to the normal population.

At the March 1, 2012 exam when this examiner saw the [V]eteran for a claim of penile rash due to dermatitis from chronic urine exposure, the [V]eteran claimed to "always" have urine leakage and that he had to keep tissue in the front of his underwear to absorb it. After the [V]eteran left that exam this examiner donned gloves and looked at the tissue discarded in the garbage. That tissue would have been in place for several hours by that time. No fluid stain, either dried or wet was noted. It is felt that the statement that he has to change absorbent pads "7-8" times daily is inaccurate. These perceived inaccuracies lead this examiner to feel that the representation by the [V]eteran of the severity of his condition is incongruous with the actual level of impairment.

Furthermore, the VA examiner stated the Veteran's "interstitial cystitis less likely than not would interfere with the [V]eteran's ability to perform the sedentary or non-sedentary tasks associated with employment."

Finally, in May 2015, the Veteran underwent another VA examination for urinary tract conditions where he reported he is now incontinent of urine and has to change his absorbent materials six to seven times per day. Regarding his voiding dysfunction, the Veteran's symptoms required the use of absorbent material which must be changed more than four times per day. Increased urinary frequency caused daytime voiding interval of less than one hour and nighttime awakening to void five or more times. 

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence supports entitlement to an evaluation of 60 percent for the service-connected interstitial cystitis from April 9, 2012, but not prior to that date. With a view of the evidence in a light most favorable to the Veteran, the Board finds that from April 9, 2012, the evidence of record shows that the Veteran's interstitial cystitis resulted the wearing of absorbent materials which must be changed more than 4 times per day. However, prior to April 9, 2012, there is no indication in the record-including in both treatment records and his statements to VA-that the Veteran required the use of absorbent pads.

In addition, the Board recognizes the June 2012 VA examiner's determination that the Veteran's report that he has to change absorbent pads seven to eight times daily was inaccurate. Again, however, viewing the evidence in a light most favorable to the Veteran, the Board notes that he reported to his VA primary care physician that he changes his absorbent pads six to eight times a day, and to a second VA physician that there was no decrease in the volume of urine or number of times he needed to change his absorbent pads. Based on the foregoing, the Board assigns more probative value to the Veteran's lay statements made for treatment purposes rather than his subsequent statements made for compensation purposes. See Harvey v. Brown, 6 Vet. App. 390, 394 (1994); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).

As such, the Board finds that an evaluation of 60 percent is warranted from April 9, 2012, and the 40 percent rating is continued prior to April 9, 2012. 

Extraschedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation for his service-connected disabilities on an extraschedular basis. Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321 (b)(1). An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected major depressive disorder are inadequate. A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. The occupational and social impairment resulting from such a disability and the functional effects of such impairment are contemplated by the rating criteria. Thus, the Veteran's current schedular ratings under the general rating criteria are adequate to fully compensate him. Furthermore, although the Veteran was hospitalized on several occasions from 2014 to the first half of 2015, he was admitted due to an injury to the right lower extremity, alcohol detox, and pain management. The Board acknowledges that in March 2015 the Veteran was admitted for suicidal tendency, however, this was only one instance, and no other hospitalization for his psychiatric disability has occurred since that time. 

Furthermore, the schedular criteria adequately describe the Veteran's symptoms for interstitial cystitis. The evidence of record does not identify any factors which may be considered to be exceptional or unusual with respect to the Veteran's service-connected interstitial cystitis. There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria. The Veteran's functional impairment is adequately contemplated by the rating criteria under Diagnostic Code 7512. As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met, and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). In this case, neither the Veteran nor his representative has alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability. Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.

In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology. The Board, therefore, has determined that referral of these disabilities for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

An initial disability rating in excess of 30 percent prior to March 7, 2015, for major depressive disorder is denied.

An initial disability rating of 70 percent for major depressive disorder is granted, effective March 7, 2015, subject to controlling regulations applicable to the payment of monetary benefits.

An initial disability rating in excess of 70 percent for major depressive disorder from May 6, 2015, is denied.

A disability rating in excess of 40 percent for interstitial cystitis and hypertonic overactive bladder prior to April 9, 2012, is denied.

A disability rating of 60 percent for interstitial cystitis and hypertonic overactive bladder is granted, effective April 9, 2012, subject to the laws and regulation governing the award of monetary benefits.

A disability rating in excess of 60 percent for interstitial cystitis and hypertonic overactive bladder from June 14, 2012, is denied.


REMAND

Unfortunately, a remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration. VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim. 38 U.S.C.A. §§ 5107 (a), 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2016).

Right Plantar Fasciitis

In September 2010, the Veteran submitted a claim for an increased rating for his service-connected right plantar fasciitis. In March 2011, the Veteran's claim was denied by the RO. He submitted a Notice of Disagreement in August 2011 and in July 2012, the Statement of the Case continued his 20 percent rating. The Veteran submitted a timely substantive appeal in August 2012.

The Board remanded the appeal in January 2015. The Board determined another VA examination was necessary because the examination findings did not conform with the pertinent rating criteria in Diagnostic Code 5284. The Veteran was afforded VA examinations in 2010 and 2012, but the VA examiners did not provide an opinion as to whether the right plantar fasciitis caused severe impairment or resulted in actual loss of use of the foot. See 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2016). Therefore, an additional examination was necessary.

The Board notes that there is no diagnostic code directly applicable to plantar fasciitis. The Veteran's right plantar fasciitis has been rated by analogy (as indicated by the designation 5299-5284), under 38 C.F.R. § 4.71a, Diagnostic Code 5284, which pertains to "other injuries of the foot." See 38 C.F.R. §§ 4.20, 4.27 (2016). Under DC 5284, a 10 percent rating is assigned for moderate injuries of the foot; a 20 percent rating is assigned for moderately severe injuries of the foot; and a 30 percent rating is assigned for severe injuries of the foot. See 38 C.F.R. § 4.71a.

In January 2015, the Board remanded this issue for additional development where the instructions specifically asked the examiner to "report all manifestations of the right plantar fasciitis and render an opinion as to whether the right foot disability is manifested by moderate, moderately-severe, or severe residuals or impairment or whether it results in actual loss of use of the foot."

A remand by the Board confers upon an appellant, as a matter of law, the right to compliance with the terms of the remand order and imposes upon VA a concomitant duty to ensure compliance with those terms. See Stegall, 11 Vet. App. at 271 (1998). In Stegall, the United States Court of Appeals for Veterans Claims held that "where... the remand orders of the Board...are not complied with, the Board itself errs in failing to insure compliance." Id.  

Following the January 2015 Board remand, the Veteran was afforded a VA examination in May 2015 where a diagnosis of right plantar fasciitis was confirmed. The Veteran reported right heel pain while standing. He did not report flare-ups impacted the function of the foot. He further reported experiencing functional loss or functional impairment of the right foot which "contributes along with his back issues to difficulty standing and walking." The Veteran pain on use of his right foot where pain was accentuated on manipulation. He indicated he had pain on manipulation of the right foot. There were no swelling or characteristic calluses. He reported arch supports on the right foot. He did not have extreme tenderness of plantar surfaces.

The Board finds however, that the VA examination report did not include a determination on whether the right foot disability is manifested by moderate, moderately-severe, or severe residuals or impairment or whether it results in actual loss of use of the foot. Therefore, there has not been substantial compliance with the Board's January 2015 remand directive. An additional remand is in order.


Left and right knee disabilities

As stated above, in April 2016, the Court issued a Memorandum Decision vacating the Board's decision and remanding it to the Board for further proceedings consistent with the Court's decision regarding the Veteran's claim for entitlement to an increased rating for an increased disability rating in excess of 10 percent for a left knee disability status post lateral release and an increased disability rating in excess of 10 percent for a right knee disability status post arthroplasty with lateral release.

Pursuant to the Memorandum Decision, the Board finds that a new VA examination is warranted. The Memorandum Decision has noted the October 2010 VA examiner's opinion was unclear whether a diagnosis of subluxation of the right knee was confirmed or "simply noting that [the veteran] was seeking an increased rating for this disability, which was awarded in 1999, and opinion that there was no increased disability since that earlier rating." In addition, the October 2010 VA examination report reflects the examiner's understanding that the increased rating claim related only to the Veteran's right knee and as such, the Veteran's left knee was not addressed. Therefore, a new VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1. Prior to being scheduled for new VA examinations, the Veteran should be informed that it is his responsibility to report for examination and to cooperate in the development of the claim, and that "[t]he duty to assist in the development and adjudication of a claim is not a one way street." Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996). "If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193  (1991). The Veteran is encouraged to cooperate and to accurately depict the severity of the right plantar fasciitis and left and right knee disabilities during the VA examinations.

2. After the notice is sent to the Veteran, schedule him for a VA examination to determine the current severity of the service-connected right plantar fasciitis. The claims file must be made available to the VA examiner for review in connection with the examination, and this fact should be acknowledged in the report. All pertinent symptomatology and findings must be reported in detail. Any indicated diagnostic tests that are deemed necessary for an accurate assessment must be conducted. The examiner must record all pertinent medical complaints, symptoms and clinical findings in detail. 

The examiner is asked to specifically report all manifestations of the right plantar fasciitis and render an opinion as to whether the right foot disability is manifested by moderate, moderately-severe, or severe residuals or impairment or whether it results in actual loss of use of the foot.

"Loss of use" of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.

3. After the notice is sent to the Veteran, schedule him for a VA examination in order to assess the severity of his service-connected left and right knee disabilities. The claims file must be made available to the VA examiner for review in connection with the examination, and this fact should be acknowledged in the report. All pertinent symptomatology and findings must be reported in detail. Any indicated diagnostic tests that are deemed necessary for an accurate assessment must be conducted. The examiner must record all pertinent medical complaints, symptoms and clinical findings in detail. 

Such examination must include detailed range of motion studies of the left and right knees. The examiner must also determine whether the Veteran has arthritis in either knee. In addition, the examiner must elicit information as to the frequency, duration, and severity of any associated symptomatology, to include recurrent subluxation or lateral instability; dislocated semilunar cartilage with episodes of locking, pain, and effusion of the joint; impairment of the tibia and fibula (nonunion or malunion); and ankylosis.

The VA examiner must determine whether there is any additional functional loss (i.e., additional loss of motion) of the left and right knees due to pain or flare-ups of pain supported by adequate objective findings, or additional loss of left and right knee motion due to weakness on movement, excess fatigability, incoordination, or any other relevant symptom or sign. Any additional limitation of motion must be expressed in degrees.

The examiner must test the range of motion of both knees in active motion, passive motion, weight-bearing, and nonweight-bearing (if applicable). If the examiner is unable to conduct the required testing, or concludes required testing is not necessary, he or she should clearly explain why that is so. See Correia v. McDonald, 28 Vet. App. 158 (2016).

An explanation must be given for all opinions and conclusions expressed. If the VA examiner must resort to speculation to render the requested opinion, he/she must state the reasons therefor, with specificity, such as that this question is outside the scope of knowledge of a medical professional conversant in VA practices.

4. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, corrective procedures should be implemented. Stegall, 11 Vet. App. at 271.

5. Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AOJ should readjudicate the Veteran's claims, considering all applicable laws and regulations. The AOJ should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


